Exhibit 99.1 Nevro Reports Fourth Quarter and Full Year 2016 Financial Results and Provides 2017 Outlook Redwood City, Calif., February 23, 2017 - Nevro Corp. (NYSE: NVRO), a global medical device company that is providing innovative evidence-based solutions for the treatment of chronic pain, today reported financial results for the three months and full year ended December 31, 2016. 2016 Accomplishment & Highlights: • Achieved revenue of $228.5 million for the full year 2016, an increase of 228% as reported, over the prior year o U.S. revenue of $173.3 million for 2016, an increase of 612% over the prior year o International revenue of $55.2 million for 2016, an increase of 26% in constant currency and 22% on an as-reported basis, both over the prior year • Achieved revenue of $70.5 million in the fourth quarter of 2016, an increase of 113% as reported, over the same period of the prior year o U.S. revenue of $56.0 million for the fourth quarter of 2016, an increase of 183% over the same period of the prior year o International revenue of $14.5 million in the fourth quarter of 2016, an increase of 12% in constant currency and 9% on an as-reported basis, both over the same period of the prior year • Received U.S. Food & Drug Administration (FDA) approval for Surpass™ surgical leads for the Senza® Spinal Cord Stimulation (SCS) System • Raised gross proceeds of $172.5 million in public offering of convertible senior notes due 2021 before underwriting discounts and commissions and expenses • Publication of the 24-month SENZA-RCT results in Neurosurgery, the official Journal of the Congress of Neurological Surgeons • Presented three-month data on twenty patients from Upper Limb and Neck (ULN) feasibility study, showing an 83% responder rate in upper limb pain and 75% responder rate in neck pain, demonstrating the continued robustness of HF10™ therapy Fourth Quarter Financial Results
